POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, JohnF. Guyot, being a Director of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint MichaelP. Kiley, BarryG. Ward and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Parkstone Variable Annuity Account 033-65654 SBL Variable Annuity Account 002-31020 SBL Variable Annuity Account III 002-71599 SBL Variable Annuity Account IV 002-72282 SBL Variable Annuity Account VIII (Variflex Extra Credit, Variflex LS, Variflex Signature) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, AEA Valuebuilder, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (NEA Valuebuilder Retirement Income Director) 333-120399 SBL Variable Annuity Account XIV (EliteDesigns, EliteDesigns (2011), EliteDesignsII) 333-138540 SBL Variable Annuity Account XVII (ClassicStrategies) 333-111589 SBL Variable Annuity Account XVII (ThirdFed) 333-124509 SBL Variable Universal Life Insurance Account 002-92603 Security Varilife Separate Account (Security Elite Benefit) 033-77322 Security Varilife Separate Account (Varilife) 033-73724 T. Rowe Price Variable Annuity Account 033-83238 Variflex Separate Account (Variflex, Variflex ES) 002-89328 IN WITNESS WHEREOF, I have hereunto set my hand this 26th day of March, 2014. JOHN F. GUYOT JohnF. Guyot SUBSCRIBED AND SWORN to before me this 26th day of March, 2014. RACHEL MEYER Notary Public My Commission Expires: 06/05/2017 POWER OF ATTORNEY STATE OF NEW YORK ) ) ss. COUNTY OF NEW YORK ) KNOW ALL MEN BY THESE PRESENTS: THAT I, MichaelP. Kiley, being a Director and Chief Executive Officer of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint BarryG. Ward, JohnF. Guyot, and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Parkstone Variable Annuity Account 033-65654 SBL Variable Annuity Account 002-31020 SBL Variable Annuity Account III 002-71599 SBL Variable Annuity Account IV 002-72282 SBL Variable Annuity Account VIII (Variflex Extra Credit, Variflex LS, Variflex Signature) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, AEA Valuebuilder, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (NEA Valuebuilder Retirement Income Director) 333-120399 SBL Variable Annuity Account XIV (EliteDesigns, EliteDesigns (2011), EliteDesignsII) 333-138540 SBL Variable Annuity Account XVII (ClassicStrategies) 333-111589 SBL Variable Annuity Account XVII (ThirdFed) 333-124509 SBL Variable Universal Life Insurance Account 002-92603 Security Varilife Separate Account (Security Elite Benefit) 033-77322 Security Varilife Separate Account (Varilife) 033-73724 T. Rowe Price Variable Annuity Account 033-83238 Variflex Separate Account (Variflex, Variflex ES) 002-89328 IN WITNESS WHEREOF, I have hereunto set my hand this 28th day of March, 2014. MICHAEL P. KILEY MichaelP. Kiley SUBSCRIBED AND SWORN to before me this 28th day of March, 2014. SHARON KANG Notary Public My Commission Expires: November 25, 2017 POWER OF ATTORNEY STATE OF NEW YORK ) ) ss. COUNTY OF NEW YORK ) KNOW ALL MEN BY THESE PRESENTS: THAT I, AnthonyD. Minella, being a Director of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint MichaelP. Kiley, BarryG. Ward, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Parkstone Variable Annuity Account 033-65654 SBL Variable Annuity Account 002-31020 SBL Variable Annuity Account III 002-71599 SBL Variable Annuity Account IV 002-72282 SBL Variable Annuity Account VIII (Variflex Extra Credit, Variflex LS, Variflex Signature) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, AEA Valuebuilder, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (NEA Valuebuilder Retirement Income Director) 333-120399 SBL Variable Annuity Account XIV (EliteDesigns, EliteDesigns (2011), EliteDesignsII) 333-138540 SBL Variable Annuity Account XVII (ClassicStrategies) 333-111589 SBL Variable Annuity Account XVII (ThirdFed) 333-124509 SBL Variable Universal Life Insurance Account 002-92603 Security Varilife Separate Account (Security Elite Benefit) 033-77322 Security Varilife Separate Account (Varilife) 033-73724 T. Rowe Price Variable Annuity Account 033-83238 Variflex Separate Account (Variflex, Variflex ES) 002-89328 IN WITNESS WHEREOF, I have hereunto set my hand this 2nd day of April, 2014. ANTHONY D. MINELLA AnthonyD. Minella SUBSCRIBED AND SWORN to before me this 2nd day of April, 2014. SHARON KANG Notary Public My Commission Expires: November 25, 2017 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, RogerS. Offermann, being a Director of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint MichaelP. Kiley, BarryG. Ward, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Parkstone Variable Annuity Account 033-65654 SBL Variable Annuity Account 002-31020 SBL Variable Annuity Account III 002-71599 SBL Variable Annuity Account IV 002-72282 SBL Variable Annuity Account VIII (Variflex Extra Credit, Variflex LS, Variflex Signature) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, AEA Valuebuilder, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (NEA Valuebuilder Retirement Income Director) 333-120399 SBL Variable Annuity Account XIV (EliteDesigns, EliteDesigns (2011), EliteDesignsII) 333-138540 SBL Variable Annuity Account XVII (ClassicStrategies) 333-111589 SBL Variable Annuity Account XVII (ThirdFed) 333-124509 SBL Variable Universal Life Insurance Account 002-92603 Security Varilife Separate Account (Security Elite Benefit) 033-77322 Security Varilife Separate Account (Varilife) 033-73724 T. Rowe Price Variable Annuity Account 033-83238 Variflex Separate Account (Variflex, Variflex ES) 002-89328 IN WITNESS WHEREOF, I have hereunto set my hand this 27th day of March, 2014. ROGER S. OFFERMANN RogerS. Offermann SUBSCRIBED AND SWORN to before me this 27th day of March, 2014. RACHEL MEYER Notary Public My Commission Expires: 06/05/2017 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, BarryG. Ward, being a Director and Chief Financial Officer of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint MichaelP. Kiley, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Parkstone Variable Annuity Account 033-65654 SBL Variable Annuity Account 002-31020 SBL Variable Annuity Account III 002-71599 SBL Variable Annuity Account IV 002-72282 SBL Variable Annuity Account VIII (Variflex Extra Credit, Variflex LS, Variflex Signature) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, AEA Valuebuilder, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (NEA Valuebuilder Retirement Income Director) 333-120399 SBL Variable Annuity Account XIV (EliteDesigns, EliteDesigns (2011), EliteDesignsII) 333-138540 SBL Variable Annuity Account XVII (ClassicStrategies) 333-111589 SBL Variable Annuity Account XVII (ThirdFed) 333-124509 SBL Variable Universal Life Insurance Account 002-92603 Security Varilife Separate Account (Security Elite Benefit) 033-77322 Security Varilife Separate Account (Varilife) 033-73724 T. Rowe Price Variable Annuity Account 033-83238 Variflex Separate Account (Variflex, Variflex ES) 002-89328 IN WITNESS WHEREOF, I have hereunto set my hand this 31st day of March, 2014. BARRY G. WARD BarryG. Ward SUBSCRIBED AND SWORN to before me this 31st day of March, 2014. RACHEL MEYER Notary Public My Commission Expires: 06/05/2017 POWER OF ATTORNEY STATE OF KANSAS ) ) ss. COUNTY OF SHAWNEE ) KNOW ALL MEN BY THESE PRESENTS: THAT I, DouglasG. Wolff, being a Director of SECURITY BENEFIT LIFE INSURANCE COMPANY, a Kansas stock insurance company (the “Company”), by these presents do make, constitute and appoint MichaelP. Kiley, BarryG. Ward, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorney, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statements for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. Parkstone Variable Annuity Account 033-65654 SBL Variable Annuity Account 002-31020 SBL Variable Annuity Account III 002-71599 SBL Variable Annuity Account IV 002-72282 SBL Variable Annuity Account VIII (Variflex Extra Credit, Variflex LS, Variflex Signature) 033-85592 SBL Variable Annuity Account XI (Scarborough) 333-84159 SBL Variable Annuity Account XIV (AdvanceDesigns, AEA Valuebuilder, NEAValuebuilder, SecureDesigns, Security Benefit Advisor) 333-41180 SBL Variable Annuity Account XIV (AdvisorDesigns) 333-52114 SBL Variable Annuity Account XIV (NEA Valuebuilder Retirement Income Director) 333-120399 SBL Variable Annuity Account XIV (EliteDesigns, EliteDesigns (2011), EliteDesignsII) 333-138540 SBL Variable Annuity Account XVII (ClassicStrategies) 333-111589 SBL Variable Annuity Account XVII (ThirdFed) 333-124509 SBL Variable Universal Life Insurance Account 002-92603 Security Varilife Separate Account (Security Elite Benefit) 033-77322 Security Varilife Separate Account (Varilife) 033-73724 T. Rowe Price Variable Annuity Account 033-83238 Variflex Separate Account (Variflex, Variflex ES) 002-89328 IN WITNESS WHEREOF, I have hereunto set my hand this 27th day of March, 2014. DOUGLAS G. WOLFF DouglasG. Wolff SUBSCRIBED AND SWORN to before me this 27th day of March, 2014. RACHEL MEYER Notary Public My Commission Expires: 06/05/2017
